Order filed December 15, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00705-CV
                                    ____________

                     NICOLE NADRA BAUKUS, Appellant

                                          V.

    SCOTT J. ENGLE AND SCOTT J. ENGLE D/B/A MONTGOMERY
                COUNTY POLICE REPORTER, Appellees


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 22-CV-0763

                                     ORDER

      Appellant’s brief was due December 12, 2022. No brief or motion for
extension of time has been filed.

      Accordingly, we order appellant to file a brief with this court within thirty
(30) days of the date of this order. If appellant fails to do so, the appeal is subject
to dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.